                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

CONSUMER FINANCIAL PROTECTION                     )
BUREAU,                                           )
                                                  )
                     Plaintiff,                   )
                                                  )      14-cv-513-wmc
       v.                                         )
                                                  )      Hon. William M. Conley
THE MORTGAGE LAW GROUP, LLP,                      )
et al.,                                           )
                                                  )
                     Defendants.                  )

                                   NOTICE OF APPEAL

       Notice is hereby given that Consumer First Legal Group, LLC, Thomas G. Macey, Jeffery

J. Aleman, Jason E. Searns, and Harold E. Stafford, defendants in the above-named case, hereby

appeal to the United States Court of Appeals for the Seventh Circuit from the final judgment

entered in this action on November 4, 2019, and the amended final judgment entered on November

18, 2019.

Dated: December 4, 2019                           RATHJE WOODWARD LLC


                                              By: /s/ Timothy D. Elliott
                                                  Douglas M. Poland
                                                  State Bar No. 1055189
                                                  10 E. Doty Street, Suite 507
                                                  Madison, WI 53703
                                                  Tel.: (608) 960-7430
                                                  dpoland@rathjewoodward.com

                                                  Timothy D. Elliott (pro hac vice)
                                                  Emily A. Shupe (pro hac vice)
                                                  Brian J. Murray (IL 6272767)
                                                  300 E. Roosevelt Rd., Ste. 300
                                                  Wheaton, IL 60187
                                                  Tel.: (630) 668-8500
                                                  telliott@rathjewoodward.com
                                                  eshupe@rathjewoodward.com
                             bmurray@rathjewoodward.com

                             COUNSEL FOR CONSUMER FIRST
                             LEGAL GROUP, LLC, THOMAS
                             MACEY, JEFFREY ALEMAN, JASON
                             SEARNS, AND HAROLD STAFFORD




                       -2-
4810-5499-2045, v. 1
                       CERTIFICATE OF FILING & SERVICE VIA CM/ECF

         I, Timothy D. Elliott, an attorney, do hereby certify that on December 4, 2019, I electronically
filed the above document with the clerk of the court by using the CM/ECF system. I further certify that a
notice of electronic filing related to the above document was sent to all counsel of record.

Dated: Dated: December 4, 2019                                          /s/ Timothy D. Elliott_________




                                                  -3-
4810-5499-2045, v. 1
